                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


 ERIC KINSINGER and DENISE
 KINSINGER,
                Plaintiffs,
        v.
 SMARTCORE, LLC, SMARTCORE
 ELECTRIC, LLC, SMARTCORE                          Civil Action No. 3:17-cv-00643-FDW-DCK
 ELECTRICAL SERVICES, SMARTCORE
 GROUP HEALTH BENEFIT PLAN,
 STEVEN MATTHEW GOOD, and
 WILLIAM H. WINN, JR.,
                Defendants.




                                     NOTICE OF APPEAL


       Defendant William H. Winn, Jr., by and through his undersigned counsel, and pursuant to

9 U.S.C. 16(a)(1)(d) and Rules 3 and 4 of the Federal Rules of Appellate Procedure, hereby gives

notice of appeal to the United States Court of Appeals for the Fourth Circuit from the Order of the

United States District Court for the Western District of North Carolina, entered on June 3, 2020

(DE #145), granting in part Plaintiffs’ Motion for Attorneys’ Fees and Costs (DE #129) and

Motion to Alter Judgment to Include Prejudgment Interest (DE #130).

               This the 1st day of July, 2020.

                                             _/s/ Marc E. Gustafson____________________
                                             Marc E. Gustafson, N.C. State Bar No. 34429
                                             BELL, DAVIS & PITT, P.A.
                                             227 West Trade Street, Suite 1800
                                             Charlotte, NC 28202
                                             Telephone: 704-227-0400
                                             Email: mgustafson@belldavispitt.com
                                             Attorney for Defendant William H. Winn, Jr



     Case 3:17-cv-00643-FDW-DCK Document 147 Filed 07/01/20 Page 1 of 2
                                CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was electronically filed with the Clerk of Court using
the CM/ECF system, which will send notification to all counsel of record in the system.

        I hereby certify that the following individuals have been served the foregoing via USPS
First Class Mail:

       Raymond Earl Walker
       Figari Davenport, LLP
       901 Main Street, Suite 3400
       Dallas, TX 75202

       Steven Matthew Good
       11118 Barnyard Court
       Matthews, NC 28105

       This the 1st day of July 2020.


                                                    /s/ Marc E. Gustafson
                                                   Marc E. Gustafson




     Case 3:17-cv-00643-FDW-DCK Document 147 Filed 07/01/20 Page 2 of 2
